Citation Nr: 1748850	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  09-37 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for gout, characterized by joint symptomatology in the feet, to include as due to asbestos, toxic chemical, and herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The August 2009 rating decision denied, in pertinent part, service connection for gout.

The Veteran testified before a Veterans Law Judge (VLJ) at a March 2013 Board videoconference hearing, and a transcript of this hearing is of record.  The VLJ who heard testimony at the original hearing is no longer employed by the Board.  In September 2015, the Veteran was notified of such and afforded the opportunity for another hearing pursuant to 38 C.F.R. § 20.707 (2016).  Soon thereafter, later in September 2015, the Veteran responded that he did not wish to appear at another Board hearing.

The issue of entitlement to service connection for gout was previously remanded by the Board in June 2013 and again in November 2015 for further evidentiary development.  In November 2016, the Board issued a decision denying service connection for gout.

Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, the Veteran's representative before the Court and VA's General Counsel filed with the Court a Joint Motion for Partial Remand (Joint Motion) to vacate the Board's May 2016 decision to the extent of the Board's denial of service connection for gout.  The Joint Motion was granted by the Court in June 2017.

The Board notes that the November 2016 Board decision additionally addressed separate issues of entitlement to service connection for arthritis of the right shoulder and entitlement to service connection for a low back disorder.  The June 2017 Joint Motion expressly directs that "the portion of the Board's decision denying entitlement to service connection for arthritis of the right shoulder ... and service connection for a low back disorder ... should remain undisturbed, and Appellant hereby waives any appeal therefrom."  Accordingly, those issues are not before the Board or in appellate status at this time.

Prior action by the Board in this matter has been by VLJs other than the undersigned.  The case has now returned the Board and been reassigned to the undersigned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2017 Joint Motion explains that "[t]he Board relied on a December 2015 VA examination to support" finding that "there is no competent evidence of a current diagnosis or treatment of gout."  The noted December 2015 VA examination report presents a rationale for a pertinent medical conclusion that cites that "[t]here is not evidence on exam or in laboratory testing or imaging of Gout."  The VA examiner goes on to cite his understanding that "[t]here are no visits or evidence of any gouty attacks since joining the VA in 2000, though the veteran is not on a low purine diet and admits to noncompliance with therapy."

The June 2017 Joint Motion directs attention to evidence of record that contradicts the cited factual predicate of the December 2015 VA examiner's medical opinion.  The Joint Motion discusses that a June 2013 VA examination report of record states: "Currently, [Appellant] takes allopurinol and gets a rare flare-up involving the left ankle and not his great toes.  The last was 'a few weeks ago' and when it does occur with a flare-up, causes him to have pain and difficulty walking."  The Joint Motion also noted that a September 2010 statement signed by a physician noted a diagnosis of gout for the Veteran, and that VA medications lists note, as described by the Joint Motion: "prescription for allopurinol since at least 2000, last renewed in December 2015."

For the reasons pointed out in the June 2017 Joint Motion, it appears that the December 2015 VA examination report is either based upon an incomplete review of the pertinent information of record, or the VA examination report fails to adequately explain its conclusion in light of the contrary evidence of record that is not addressed in the rationale presented in the report.  As there is no other medical opinion of record adequate to resolve the matter (the Board notes that the June 2013 VA examiner stated that an evaluation of gout and its etiology was beyond the area of expertise of any orthopedic surgeon), the Board must remand this case for an adequate VA medical opinion.  Once VA provides an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also notes that the Veteran recently submitted new evidence concerning his prescribed medication for treatment of gout in August 2017.  This evidence was accompanied by the Veteran's signed "Additional Evidence Response Form" with the Veteran's instruction: "Please  remand (send back) my case to the AOJ for review of this additional evidence...."  All of the evidence of record will be available for consideration by the AOJ's readjudication of this issue during the processing of this remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his claimed gout disability on appeal.  If the Veteran has received pertinent private treatment, the Veteran must provide the releases necessary for VA to secure the records of such treatment.

2.  After the record is determined to be complete, the Veteran's claims file (including this remand) should be forwarded to the author of the December 2015 VA examination report and medical opinion regarding the nature and etiology of the Veteran's claimed gout, if available, or to another appropriate VA examiner, for review of the file and preparation of a new medical opinion in this case.

If necessary for preparation of the new opinion, a new examination of the Veteran should be arranged.  The Veteran's claims-file (to include this remand) must be reviewed by the examiner in connection with preparing the new medical opinion.  Following review of the pertinent medical history (and examination/interview of the Veteran, if necessary) the examiner should offer an opinion that responds to the following:

(a) Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has had a valid diagnosis of gout during the pendency of this claim (since July 2007).

To ensure compliance with the June 2017 Joint Motion in responding to this inquiry, please specifically consider, and discuss as necessary, the June 2013 VA examination report's notation that: "Currently, [Appellant] takes allopurinol and gets a rare flare-up involving the left ankle and not his great toes.  The last was 'a few weeks ago' and when it does occur with a flare-up, causes him to have pain and difficulty walking."  Please also consider, and discuss as necessary, the September 2010 statement signed by a physician noting a diagnosis of gout for the Veteran, and discuss the Joint Motion's observation that the Veteran's VA medications lists note, as described by the Joint Motion: "prescription for allopurinol since at least 2000, last renewed in December 2015."  Finally, please also note and discuss, as necessary, the documentation of a prescription for allopurinol submitted by the Veteran in August 2017.

(b) If the Veteran has had a valid diagnosis of gout during the pendency of this claim (since July 2007), please provide an opinion as to whether the Veteran's gout had its onset in or is otherwise etiologically related to active service, to include his self-reported exposure to chemicals such as jet fuel, combustion products, and toxic herbicides.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record (including the new evidence submitted in August 2017) and readjudicate the claim on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

